         Case 1:20-cv-01179-RP-SH Document 5 Filed 01/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ANN ZHAI,                                        §
                Plaintiff                        §
                                                 §
v.                                               §               CASE NO. 1:20-CV-1179-RP-SH
                                                 §
WHOLE FOODS MARKET, INC.,                        §
         Defendant


                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE ROBERT PITMAN
        UNITED STATES DISTRICT JUDGE

     The undersigned Magistrate Judge submits this Report and Recommendation, pursuant to 28

U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas.

                                        I.   Background

     On November 20, 2020, Plaintiff Ann Zhai filed a Motion to Proceed In Forma Pauperis

seeking leave to file her slip-and-fall lawsuit against Whole Foods Market, Inc., without having to

pay the filing fee. Dkt. 2. On December 15, 2020, the Court denied the Motion without prejudice

because it contained numerous inconsistencies. Dkt. 4. In that Order, the Court informed Plaintiff

that if she sought to pursue her claims “she must, by December 30, 2020, either submit a properly

completed amended Application to Proceed in District Court Without Prepaying Fees or Costs,

explaining or correcting the items referenced above, or pay the $400 filing fee in full.” Id. at 2.

The Court also warned Plaintiff that failure to comply with the Court’s Order by the deadline

would result in the Court recommending that her case be dismissed. Id. Plaintiff failed to timely

comply with the Court’s Order.


                                                1
          Case 1:20-cv-01179-RP-SH Document 5 Filed 01/04/21 Page 2 of 2




    A district court may dismiss an action sua sponte for failure to prosecute or to comply with

any order of court under Federal Rule of Civil Procedure 41(b). McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988). Because Plaintiff failed to abide by a Court Order and to prosecute her

case, the undersigned recommends that this lawsuit be dismissed.1

                                         II. Recommendation

    The undersigned RECOMMENDS that the District Court DISMISS Ann Zhai’s lawsuit

without prejudice, pursuant to Rule 41(b).

                                             III. Warnings

    The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

    SIGNED on January 4, 2021.


                                                            SUSAN HIGHTOWER
                                                            UNITED STATES MAGISTRATE JUDGE

1
 Plaintiff, proceeding in forma pauperis, has filed multiple lawsuits dismissed as frivolous or for failure to
prosecute in districts outside the Fifth Circuit. Litigating in forma pauperis is a privilege, and abuse of that
privilege can result in the Court barring an individual from proceeding in forma pauperis in future cases.


                                                       2
